DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0366405 to Reinhardt et al., (hereinafter “Reinhardt”) in combination with US Patent 4298324 to Soulier, hereinafter “Solier”) or US7955547 Patent to Plaksunov et al., (hereinafter “Plaksunov”).
Reinhardt discloses a molded article, comprising a plurality of particles bonded together, the plurality of particles being foamed thermoplastic polyurethane (TPU), the plurality of particles including a plurality of first foamed particles and a plurality of second foamed particles.  See, for example, [0083].   The first and the second expanded TPU particles differ from each other in density, size or hardness. {0082-83, 0190]. 
Random dispersion of different TPU particles is further disclosed in, for example, [0145].
Several figures disclose embodiments in which the molded article comprises a first section formed from the plurality of first foamed particles bonded together and a second section formed from the plurality of second foamed particles bonded together.  See, for example, Figures 8-12 and corresponding discussions in [0187-213]. 
Reinhardt further discloses a particle size between 3 mm and 7.5 mm (paragraph 0227). 
The reference further discloses that TPU particles may be optically different, i.e., of different colors, co [0188, 194] thus, the molded article has a designed pattern formed by various colors of the plurality particles.

The reference further discloses that the densities of the TPU vary from 30 to 300g/l and that the densities of the molded TPU can be varied by varying the processing conditions [0255], thus making the claimed densities of the molded TPU articles at least obvious or obvious to modify to a desired density.
Reinhardt further discloses that the application of heat to the expanded TPU may partially melt the expanded TPU, thus the outline on an outer surface of the molded article inherently keeps a portion of the shape of the particles as shown before the application of heat.  [0081,84, etc.]  The reference further discloses that the expanded TPU particles may be fully melted, thus resulting in the articles (or portion thereof) that do not contain an outline resembling the shape of the particles befor applications of heat.
Reinhardt discloses heating with steam but does not disclose heating by irradiating with microwaves.
Soulier discloses a method of heating expanded TPU in a mold using microwave radiation (column1, lines 55-64; column 2, lines 49-62; column 5, lines 44-61; column 6, lines 4-13).   Likewise, Plaksunov discloses a method for expanding see the entire document. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Reinhardt by heating using microwave instead of steam as taught by Soulier or Plaksunov in order to rapidly heat the materials and improve the heating efficiency and reduce cost by eliminating the cost of a steam boiler. 
In addition, it is expressly noted on the record that the claimed invention is drawn to an article (and not a [process), thus the patentability of the invention lies in the article itself and not the way it is obtained.  Microwave irradiation is used in the instant application to fuse or bond the particles by application of heat, i.e., for exactly the same purpose steam is used in the invention of Reinhardt.    There is no evidence on record that using microwave radiation instead of steam leads to any patentable differences in the claimed product.
In addition, Reinhardt discloses  variations in processing conditions that can result in molded product of different characteristics.   The reference discloses that a large number of processing condition and “plethora” of additives  can be used and varied in order to control the properties of the obtained molded articles.  See, for example, discussion in 0251-58]. 
As the reference further expressly discloses influence of various conditions on the properties of resulting articles, and also expressly discloses that various regions of expanded TPPU mat be subjected  to different processing condition,  the properties of the resulting articles may be varied to produce articles that correspond to the articles that , for example, that comprises a region having been subject to at least twice microwave irradiation, or  the first section that has been subject to at least twice microwave irradiation, the second section that has been subject to only once microwave irradiation (with or without  an interface formed between the first section and the second section).  
The reference further discloses molded articles that comprise a flange formed by substantially fully conforming to a groove of a mold such as in figures 9-11 and other figures.
All other limitations of the particular structure of the flange is a matter of a design choice of known parts of a shoe (shoe sole) and, as such would have been obvious.
The invention as claimed,  therefore, would have been obvious from the combined teachings of the cited references as per discussion above.
Claim(s) 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Reinhardt  in combination with Solier or Plaksunov and further in combination with US PGPub 20090320330 to Borel et al., (hereinafter “Borel”) or US Patent 7673397 to Jarvis (hereinafter “Jarvis”).
This is the alternative rejection of claims 8-10.
As discussed above, the claimed structure of the articles would have been an obvious choice of an ordinary artisan as such molded articles for show parts are well known in the art.  See the entire document of Borel and figures of Jarvis. 

Claim(s) 15-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Reinhardt  in combination with Solier or Plaksunov and further in combination with CN103804889 to MIRACLL CHEMICALS CO LTD., (hereinafter “Miracll”) alone or further in combination with US PGPub 2010/0222442 to Prissok et al., (hereinafter “Prissok”) .
US Patent 10,519289 is used as the English equivalent of the CN 103804889 document (with all references made in respect to the US document).
The disclosure of Reinhardt, Solier and Plaksunov is discussed above.
Reinhardt, while disclosing various TPU, does not disclose how the foamed TPU are formed or their properties, thus implying that any foamed TPU are suitable for the invention.
Miracll discloses that foamed TPU beads with the claimed viscosity are known in the art and are suitable for shoe application and such TPU exhibit improved properties.   See the entire document, col. 3, lines 4-12.
The reference further discloses non-foamed particles of diameter corresponding to the claimed, such as in illustrative examples. 
The non-expanded particles are expected to exhibit densities approximately equal to the densities of the underlying TPU polymers, or around 1.2 g/cm3.  
The Miracll reference discloses production of expanded particles via impregnation of TPU beads with foaming agent and then foaming the particles.  While this is a different process for making expanded TPU beads as compared to extrusion of blends containing foaming agents as claimed, the claims are drawn to a product, i.e., foamed thermoplastic polyurethane and the process steps are only relevant to the extent that they render the claimed expanded TPU patentable over expanded TPU obtained via any other process. In this case, it is not seen how the expanded TPU particles are any different from the particles obtained by the process steps as claimed.
In the alternative, a method of making expanded TPU particles via extruding compositions containing foaming agent is known in the art and is disclosed as equivalent method to the process disclosed in Miracll by, for example, Prissok, [0035, 0050-59], and as such would have been an obvious choice of an ordinary artisan.
Therefore, the invention as claimed would have been obvious from the combined disclosures of the cited references and choosing specific non-expanded TPU for using in invention of Reinhardt and choosing a known methods for making of such TPU would have been obvious as a known non-expanded TPU for the same applications as Reinhardt and as known processes of making such TPU particles with reasonable expectation of obtaining adequate results and in the absence of showing of unexpected results that can be attributed to the specifically claimed non-expanded TPU. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ/IRINA S ZEMEL/      Primary Examiner, Art Unit 1765